UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FIL§H

) AUG - 2 ;;;=;3
ANTHONY BRIAN MALLGREN’ ) Clerk U S Distrs"t & Baw'\rt'otry

) Courts for the Distrsct ct 'CId.

The Clerk of the Supreme Court is the designated recipient of all documents filed with
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable
rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative officers. See In re Marz`rz, 956 F.2d

339, 340 (D.C. Cir.), cert. dem'ed, 506 U.S. 844 (1992).

The Court will grant the plaintiffs application to proceed in forma pauperis and will

dismiss the complaint for failure to state a claim upon which relief can be granted. See 28 U.S.C.

§§ 1915(@)(2)(B)(ii)»

An Order consistent with this Memorandum Opinion is issued separately.

¢/, jaw/w

United States District ge